Citation Nr: 1004590	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  03-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1970 to July 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In December 2004, March 2007, and 
September 2008 the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review.


FINDING OF FACT

The competent evidence demonstrates that the Veteran's PTSD 
is related to his corroborated stressor that occurred while 
on active duty.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of (1) the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, and (3) which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 
23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 
(May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  In this case, no further 
discussion is needed as to whether VA met its duties to 
notify and assist the Veteran because the benefit sought on 
appeal is being granted in full.  Any notice or assistance 
deficiencies were clearly not prejudicial to the Veteran. 


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations.  
In this matter, the record indicates that the Veteran was 
originally diagnosed with PTSD in 1980.  Additionally, the 
record clearly demonstrates that VA treatment records dating 
from December 2001 have diagnosed the Veteran with PTSD.  
The most recent C&P examination, dated February 2009, 
provides an Axis I diagnosis of chronic PTSD.  As such the 
Board finds that the Veteran does have a current medical 
diagnosis of PTSD.  



Having determined that the Veteran has a current diagnosis 
of PTSD, it is necessary to determine if the Veteran's 
claimed in-service stressor can be verified by credible 
supporting evidence.  The Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept a Veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

If the claimed stressor is related to combat, service 
department evidence that the Veteran engaged in combat or 
that the Veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  As will be 
further explained below, there is no persuasive evidence in 
the Veteran's claims file showing that he participated in 
combat, as required by the presumption.

A determination as to whether the Veteran is a combat 
Veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  Before this provision applies, the Board must make 
a specific finding that the Veteran was engaged in combat 
with the enemy.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the Veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the Veteran served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Whether or not a 
Veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  

As noted above, there is no persuasive evidence in the 
Veteran's claims file showing that he participated in 
combat, such as combat-related military occupational 
specialty (MOS) or award.  The Board notes that the Veteran 
reported he received the Combat Action Ribbon; however the 
Board finds this information to be inaccurate as the 
Veteran's Department of Defense Form 214 (DD 214) indicates 
that he only received the National Defense Service Medal and 
the Vietnam Service Medal.  None of the Veteran's awarded 
medals or decorations show combat service.  The Veteran's DD 
214 states that his MOS was Boatswains Mate; however his 
enlisted performance record states that he was a Seaman's 
Apprentice.

The Board cannot find combat experience; therefore, the 
Board cannot treat the Veteran's statements alone as 
conclusive evidence that the stressors actually occurred.  
Although the evidence shows that he served overseas, the 
evidence does not support the conclusion that the Veteran 
personally engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  There 
must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  The Veteran's lay testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997).

Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board acknowledges that the appellant's 
allegations and reported history concerning his military 
service do not seem entirely credible, with regard to his 
claimed receipt of the Combat Action Ribbon and previously 
mentioned stressor events, however, the Court has expressly 
held that a Veteran need not prove 'every detail' of an 
alleged stressor under such circumstances as a combat 
situation.  Instead, there must be independent evidence of 
the occurrence of a stressful event, and such evidence must 
at least imply the Veteran's personal exposure.  The 
independent evidence at least must be credible evidence that 
the Veteran's stressors did in fact occur.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997).

To that end, the Board observes, that one of the Veteran's 
claimed stressors was verified.  In various statements in 
the record, the appellant claims that he incurred PTSD 
during service aboard the USS Oklahoma as a result of being 
cramped for long periods of time in the ammunition storage 
spaces, being overcome by smoke while in those ammunition 
storage spaces and being present when the ship was fired 
upon in DaNang Harbor, Republic of Vietnam.  A request for 
stressor verification from Joint Services Records Research 
Center (JSRRC) reports the USS Oklahoma was not hit, nor was 
there any record of a fire in the ammunition storage spaces 
according to the deck logs.  However, the USS Oklahoma City 
did indeed provide gunfire support to various missions off 
the coast of South Vietnam near DaNang and the DMZ.  She 
also provided anti-aircraft suppression off the coast of 
North Vietnam according to Naval History deck logs.  The 
Veteran reports that he was below deck in the magazines when 
the ship was firing and the noise made him nervous.  This is 
completely believable in light of the ship's history.  As 
such, the Board finds that the Veteran does have a verified 
stressor.

Having determined that the Veteran has a current diagnosis 
and a verified stressor, it is necessary, finally, to 
determine if the medical evidence establishes a nexus 
between the claimed in-service stressor and the current 
symptomatology of the Veteran's PTSD.  The Veteran was 
afforded C&P examinations in October 2008 and February 2009 
which contain conflicting nexus opinions.  As will be 
explained below, the Board finds the opinion of the October 
2008 examiner to be more credible and, therefore, of greater 
probative value.

The Board notes at the outset that the history provided by 
the Veteran, with regard to his stressor information was 
essentially the same at both examinations, that is, he 
claimed that he was aboard the USS Oklahoma, below deck, 
while it repeatedly fired its guns and that the noise and 
the feeling of being trapped below scared him.  Both 
examiners concede that the stressor was verified.  
Additionally, both examination reports note that the Veteran 
described having a difficult childhood in which he had a 
contentious relationship with his mother and a fearful 
relationship with his father who was very strict and 
physically abusive.  Both examination reports note that the 
Veteran now has a stable family life including a good 
relationship with his wife and children and an improved 
relationship with his mother.  The Veteran is active in his 
church and has a few friends.  

The Board further observes that both examiners note that the 
Veteran's primary stressor related to his PTSD was his 
experience on the USS Oklahoma.  This experience is 
determined by both examiners to be the cause of the 
Veteran's current symptomatology including fear of 
subterranean enclosed spaces such as basements, fear of loud 
noises like thunder and fireworks, and sleeping difficulties 
attributed to nightmares.

Where the examiner's opinions differ is in relation to their 
assessments regarding the contribution of the Veteran's 
abusive childhood to the development of his PTSD and in 
their assessments of the Veteran's credibility.  The October 
2008 examiner does not note any pre-trauma risk factors that 
would contribute to making the Veteran vulnerable to 
developing PTSD subsequent to trauma exposure; however, the 
February 2009 examiner notes that the Veteran's traumatic 
childhood experiences would have rendered him far more 
susceptible to developing PTSD following a traumatic event.  
Indeed, the February 2009 examiner notes that the Veteran 
had previously been treated for anxiety and sleeplessness 
that were in part attributed to the Veteran's issues with 
his family, particularly the physical abuse by his father.  

With regard to the Veteran's credibility, the October 2008 
examiner notes that the Veteran produced a Combat Action 
Ribbon at the examination and the examiner relies on this as 
evidence that the Veteran engaged in combat, trusting the 
Veteran's credibility; however, the February 2009 examiner 
notes that the Veteran's DD-214 contradicts the Veteran's 
claim that he received the ribbon and relies on that as 
evidence that the Veteran is not credible.  The February 
2009 examiner noted that there were Combat Action Ribbons 
awarded to other crewmembers of the USS Oklahoma City, but 
that there is no evidence that the Veteran was awarded one.  
The examiner further noted that these awards can be obtained 
through other means and the lack of notation on the DD-214 
as well as the lack of mention in Naval records serves to 
indicate that the Veteran was not awarded a Combat Action 
Ribbon.  

The February 2009 examiner opined that the Veteran's PTSD is 
less likely than not the result of the verified in-service 
stressor.  In providing a rationale for his opinion the 
examiner noted that while the Veteran's stressor had been 
confirmed, there was evidence that the Veteran's claimed 
receipt of a Combat Action Ribbon was inaccurate and this 
brought the Veteran's credibility into question.  As noted 
above, the Board acknowledges that the Veteran's claim for 
receipt of the Combat Action Ribbon is found not to be 
credible, however, with verification of the Veteran's 
claimed stressor it is not necessary to show that the 
Veteran received the Combat Action Ribbon.  The Board 
therefore finds the February 2009 examiner's opinion with 
regard to the Veteran's credibility on the issue of receipt 
of a Combat Action Ribbon to be irrelevant.

As previously mentioned, the Board recognizes that the 
February 2009 examiner attributes the Veteran's PTSD to 
childhood trauma, however, the examiner merely states that 
it could have caused his PTSD.  The Board finds that this 
statement is contradictory to the previously noted statement 
in which the examiner found the Veteran's experiences aboard 
the USS Oklahoma to be the primary cause of the Veteran's 
PTSD.  See page 7 of examination report ("DESCRIPTION OF 
PRIMARY STRESSOR(S) RELATED TO PTSD: Being closeted, locked 
in the magazine, below decks, serving the large guns on 
board the USS Oklahoma City, during general quarters.")

The 2009 VA examiner further explained that there is a lack 
of corrobative evidence that the Veteran was actually ever 
exposed to enemy fire which further adds to his belief that 
the Veteran's statements are not credible.  The Board 
observes that the examiner's rationale that the Veteran was 
never exposed to enemy fire is also irrelevant.  The Veteran 
does not claim that he was exposed to enemy fire but rather 
that the noise from the firing of his ship was enough to put 
him in fear for his life.  The corroborated stressor is that 
the ship the Veteran served aboard offered gunfire support, 
not that it was fired upon.  And in consideration of the 
numerous validations within the examination report that 
being trapped below deck while the ship was firing could 
indeed cause PTSD, the Board finds that the examiner's 
statements are contradictory and therefore of less probative 
weight than those of the October 2008 examiner.  

The October 2008 C&P examiner opined that the Veteran's PTSD 
was caused by or resulted from his verified in-service 
stressor.  The examiner further provides that while the 
Veteran was subject to some reportedly strict discipline as 
a child, this was not the cause of his PTSD and indeed 
probably served to inoculate him from stressful situations 
to a limited degree.  The Board acknowledges that the 
examiner's rationale is based, in part, on the Veteran 
having presented the Combat Action Ribbon which the evidence 
indicates the Veteran was not awarded.  However, as the 
examiner also stated that the Veteran's PTSD was the result 
of the in-service stressor, the Board finds the examiner's 
opinion to be credible and probative as to the question of 
nexus with regard to the Veteran's PTSD.  

Under the above circumstances, the Board finds that the 
evidence is in equipoise.  In this regard, the Board notes 
that the Veteran has a current diagnosis of PTSD, the 
Veteran's claimed stressor has been verified, and there is a 
probative nexus opinion linking the Veteran's currently 
diagnosed PTSD with the verified stressor.  In resolving all 
doubt in favor of the Veteran, his claim of service 
connection for left elbow bursitis is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


